UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Annual Report Newgate Global Resources Fund Class A Shares Class I Shares November 30, 2011 Investment Adviser Newgate Capital Management LLC One Sound Shore Drive Greenwich, Connecticut 06830 Phone: 888-9-NEWGATE (888-963-9428) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENTS OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 26 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 27 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 Dear Fellow Shareholders, The past twelve months have been difficult for global investors. Increased volatility remains the norm. Returns for the Newgate Global Resources Fund were positive during the first five months of the fiscal year, but turned negative with sharp declines in August and September. The market rebound in October was not enough to offset the earlier losses. For the one year period ended November 30, 2011, the Class A no load returned -12.36%, Class A load returned -16.97% and the Class I returned -12.03%, versus -0.32% for the Dow Jones-UBS Commodity Index. Global economic performance has been better than most had predicted one year ago. The United States has avoided a “double dip” recession. In fact, the US economy has shown significant signs of improvement, despite stagnation in both the job and housing markets. The Chinese economy is slowing, but in a way entirely consistent with stated government intentions and the policies enacted. However, global equity markets have largely ignored the improvement in the US economy, and analysts fear that the Chinese economy will contract. Corporate earnings have generally been better than expectations. This combination of modest economic growth, strong corporate profits and weak investor confidence has resulted in extremely attractive equity valuations. The primary source of investor pessimism remains the European debt issue. For all practical purposes, Greece has already defaulted on its debt, with Spain and Italy likely to follow. The crisis has moved from the European periphery to its core. The real issue is not sovereign defaults per se, but the effect of a default on the global banking system. Given the interconnected nature of the system, especially of developed market banks, the unknown extent of the problem presents a very legitimate worry. A global credit crisis is fundamentally different from a recession. In a recession, investors can make some reasonable forecast for corporate profitability and equity performance, even if this performance is expected to be poor. These forecasts become much less certain in the face of a global banking crisis. Commodity performance during the past year was weak. While gold and oil were both up over 20%, most metals prices were down, ranging from zinc (down 5.5%) to nickel (down 24.4%). The Fund has almost no exposure to base metals companies outside of those that primarily mine copper or iron ore. Copper spot prices declined 6.5% and iron ore was down approximately 10%, varying to some degree by grade and location. Mining companies performed much worse than their underlying commodities. Agricultural commodities were mixed, with coffee and corn prices up, but wheat and soybean prices down. We believe that gold represents a safe haven in times of financial distress as well as an inflationary hedge. The probability of the European Central Bank printing money as part of a bailout plan should make gold more attractive. However, what motivates investors to buy gold does not necessarily motivate them to buy shares in gold companies. Major gold companies had their shares languish, and smaller companies had large declines, due in part to their need for capital and the uncertainty of raising funds. The US dollar appears to have resumed its role as a safe haven should the Euro break up. As attractive as other currencies may be in theory, in times of stress only the US dollar (via US Treasury bonds) has had broad availability to soak up large amounts of capital. 3 Oil is the other commodity with positive returns. Oil prices have risen on disruptions of supply from Libya, which provides Europe with a particularly high quality grade of crude oil. This oil is not easily replaced. As a result, the Brent Crude Benchmark is now above West Texas Intermediate, an unusual occurrence. Libyan oil flow is expected to resume as the political situation there gets resolved, but renewed tensions with Iran have largely negated any benefit. Geopolitical instability remains a major factor in the price of oil. All the geopolitical uncertainty during the past year resulted in commodity equities faring poorly relative to underlying commodity prices and the Fund not meeting its performance benchmarks for the year. While most commodity equity sectors had relatively poor performance, coal mining and commodity shipping stocks were the greatest detractors from Fund performance. The Fund does not invest in commodity derivatives. Although investors are faced with a continuous torrent of information and opinions, the basic decisions are quite simple.If we assume some orderly resolution to the problems in Europe, even the very modest global recovery underway could be highly supportive of stock prices. Note that “orderly resolution” does not mean painless, or that there will not be losses, but that the losses should be apportioned in some way that does not collapse the global financial system. The Fund’s investment strategy is to invest in equity securities of commodity companies, rather than in the underlying commodities via the futures market. We believe that this strategy has the potential to outperform over time. However, there will be years, like 2011, when natural resource companies underperform the underlying commodity. Resource companies are not a perfect substitute for physical commodities. We continue to invest the Fund with a more optimistic view of the global economy than average. This is not a highly optimistic view. We are well aware of the many problems in Europe and the potential risks in China. However, we believe that the markets have priced in all but the absolutely worst case scenarios. Assuming this world view is correct, shares across emerging markets, and especially in China, are highly attractive. We maintained this philosophy through the recent volatility. By doing so, we more than captured the rebound in the markets in October. We remain invested so as not to miss the potentially sharp and sudden recoveries and because we have conviction about what the world will look like once the headline issues subside. It’s a world where people still use basic commodities to power their homes, cars and places of business, and where people in emerging nations strive for a better life. The companies held in the Fund are the direct beneficiaries of this pursuit. It is difficult to take a long-term perspective during these periods of extreme volatility. We believe that a well managed, diversified investment in natural resource equity stocks has the potential to generate long-term returns. Must be preceded or accompanied by a prospectus. Any opinions expressed are subject to change without notice and any statements of fact have been obtained from, or are based on, sources considered reliable, but no representation is made by Newgate as to their completeness or accuracy. There is no assurance that estimates or forecasts will be realized. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Newgate Global Resources Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund’s investments are concentrated in the natural resources industry, the value of 4 its investments will be affected by factors related to that industry and may fluctuate more widely than that of a fund that invests in a broad range of industries. The Fund may invest in derivative instruments, including options, futures contracts and options on futures contracts, synthetic instruments and currency swaps. The Fund may invest in companies of any size. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in other investment companies, and the cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charges by the underlying funds, in addition to indirectly bearing the principal risks of the Fund. The Fund also invests in exchange-traded funds (“ETFs”). They are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to it net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. Investing entails risks, including possible risk of principal. Please refer to the schedule of investments for individual fund holdings information.Fund holdings and sector weightings are subject to change and should not be considered a recommendation to buy or sell any security. The Dow Jones – UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses. It is an unmanaged index and not subject to fees and expenses. One cannot invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. Newgate Capital Management, LLC is the investment advisor to the Newgate Global Resources Fund, which is distributed by Quasar Distributors, LLC. 5 NEWGATE GLOBAL RESOURCES FUND Expense Example (Unaudited) As a shareholder of the Newgate Global Resources Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution (12b-1) and shareholder servicing fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/11 - 11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.25% when you invest. A 0.50% deferred sales charge is imposed on Class A shares purchased at the $250,000 breakpoint that are redeemed within 12 months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 NEWGATE GLOBAL RESOURCES FUND Expense Example (Continued) (Unaudited) Class A Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Class I Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 7 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Unaudited) The investment objectives of the Fund are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind.The Fund will invest primarily in securities of at least three different countries, including the United States.The Fund’s geographic allocation of portfolio holdings as of November 30, 2011 is shown below. Region of Origin (% of Investments) Continued 8 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of November 30, 2011(1) Since Inception One Year (12/31/08) Class A (with sales charge) )% % Class A (without sales charge) )% % Class I )% % Dow Jones-UBS Commodity Index )% % Returns with sales charge for Class A have been adjusted to reflect the current maximum initial sales charge of 5.25%.Returns without sales charge do not reflect the current maximum initial sales charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 888-9-NEWGATE (888-963-9428). Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following charts illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The Dow Jones-UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses. One cannot invest directly in an index. Continued 9 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment Growth of $100,000 Investment *Inception Date 10 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments November 30, 2011 Shares Value COMMON STOCKS 98.39% Chemical Manufacturing 20.83% Agrium, Inc. (a) $ Albemarle Corp. Ashland, Inc. Celanese Corp. Dow Chemical Co. EI du Pont de Nemours & Co. LyondellBasell Industries NV (a) Mosaic Co. Westlake Chemical Corp. Crop Production 2.03% Cosan Ltd. (a) Machinery Manufacturing 8.48% Caterpillar, Inc. Joy Global, Inc. National Oilwell Varco, Inc. Management of Companies and Enterprises 1.79% Foster Wheeler AG (a)(b) Merchant Wholesalers, Durable Goods 2.06% Cameron International Corp. (b) Merchant Wholesalers, Nondurable Goods 1.78% Andersons, Inc. Mining (except Oil and Gas) 33.39% Barrick Gold Corp. (a) Cliffs Natural Resources, Inc. Consol Energy, Inc. Freeport-McMoRan Copper & Gold, Inc. Great Basin Gold Ltd. (a)(b) Kinross Gold Corp. (a) Mechel - ADR New Gold Inc. (a)(b) Pacific Rubiales Energy Corp. (a) Patriot Coal Corp. (b) Peabody Energy Corp. Quadra FNX Mining Ltd. (a)(b) Silver Wheaton Corp. (a) Teck Resources Ltd. (a) Vale SA - ADR Xstrata PLC - ADR Yamana Gold, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) November 30, 2011 Shares Value COMMON STOCKS 98.39% (Continued) Mining (except Oil and Gas) 33.39% (Continued) Yanzhou Coal Mining Co., Ltd. - ADR $ Oil and Gas Extraction 13.61% Apache Corp. Devon Energy Corp. Hess Corp. Occidental Petroleum Corp. Southwestern Energy Co. (b) Ultra Petroleum Corp. (a)(b) Walter Energy, Inc. Professional, Scientific, and Technical Services 2.41% McDermott International, Inc. (a)(b) Support Activities for Mining 9.91% Nabors Industries Ltd. (a)(b) Noble Corp. (a) Schlumberger Ltd. (a) Weatherford International Ltd. (a)(b) Water Transportation 2.10% DryShips, Inc. (a)(b) General Maritime Corp. (a)(b) TOTAL COMMON STOCKS (Cost $6,906,544) The accompanying notes are an integral part of these financial statements. 12 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) November 30, 2011 Principal Amount Value SHORT-TERM INVESTMENTS 1.03% Money Market Fund 1.03% AIM STIT-Treasury Portfolio $ $ Fidelity Institutional Government Portfolio Fidelity Institutional Money Market Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $65,807) TOTAL INVESTMENTS (Cost $6,972,351) 99.42% Other Assets in Excess of Liabilities 0.58% TOTAL NET ASSETS 100.00% $ (a) Foreign issued security. (b) Non-income producing security. Abbreviations: ADR American Depositary Receipt. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. NV Naamloze Vennootschap is the Dutch term for a public limited liability company. PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited. The accompanying notes are an integral part of these financial statements. 13 NEWGATE GLOBAL RESOURCES FUND Statement of Assets and Liabilities November 30, 2011 Assets Investments, at value (cost $6,972,351) $ Receivable from investments sold Receivable from Fund shares sold Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable for Fund shares redeemed Payable to affiliates Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net realized loss ) Net unrealized depreciation on investments ) Net assets $ CLASS A SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ Maximum offering price per share ($28.71/0.9475) $ CLASS I SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 NEWGATE GLOBAL RESOURCES FUND Statement of Operations For the Year Ended November 30, 2011 Investment Income: Dividends* $ Interest 45 Total Investment Income Expenses: Fund administration fees Fund accounting fees Investment advisory fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Chief Compliance Officer fees and expenses Distribution fees - Class A Legal fees Trustees’ fees and related expenses Reports to shareholders Shareholder servicing fees - Class A Other expenses Total expenses before waiver Less waivers and reimbursements by Adviser (Note 4) ) Net expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Net change in unrealized depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) * Net of $6,681 in foreign withholding tax and fees. The accompanying notes are an integral part of these financial statements. 15 NEWGATE GLOBAL RESOURCES FUND Statements of Changes in Net Assets For the For the Year Ended Year Ended November 30, November 30, Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Dividends and distributions to shareholders: Net investment income - Class A ) ) Net investment income - Class I ) ) Net realized gains - Class A ) ) Net realized gains - Class I ) ) Total dividends and distributions ) ) Fund share transactions: Proceeds from shares sold - Class A Proceeds from shares sold - Class I Net asset value of shares issued in reinvestment of distributions to shareholders - Class A Net asset value of shares issued in reinvestment of distributions to shareholders - Class I Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class I ) ) Net increase in net assets from capital share transactions Net Assets: Beginning of period End of period* $ $ *Including accumulated net investment loss of $ — $ ) The accompanying notes are an integral part of these financial statements. 16 NEWGATE GLOBAL RESOURCES FUND – CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions paid: Dividends from net investment income ) ) — Distributions from net realized gains ) ) — Total distributions paid ) ) — Net asset value, end of period $ $ $ Total return(3)(4) )% % % Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % % % After waivers and reimbursements of expenses(5) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) )% )% )% After waivers and reimbursements of expenses(5) )% )% % Portfolio turnover rate(3) % % % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Excludes the effect of 5.25% front end sales load. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 17 NEWGATE GLOBAL RESOURCES FUND – CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions paid: Dividends from net investment income ) ) — Distributions from net realized gains ) ) — Total distributions paid ) ) — Net asset value, end of period $ $ $ Total return(3) )% % % Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(4) % % % After waivers and reimbursements of expenses(4) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(4) ) )% )% After waivers and reimbursements of expenses(4) % )% % Portfolio turnover rate(3) % % % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements November 30, 2011 1) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Newgate Global Resources Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The Fund’s investment objectives are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high-quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on December 31, 2008. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Newgate Capital Management LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 19 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements (Continued) November 30, 2011 When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund’s securities are accurately priced. The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
